PER CURIAM.
Since the decisions in these cases the Supreme Court has held in National Labor Relations Board v. Cheney California Lumber Co., 66 S.Ct. 553, that unless the respondent in the proceedings before the Board objects to such a general cease and desist order as 1(c) of the Board’s orders in both these cases, the circuit court of appeals must decree its enforcement.
In case No. 10,984 there was no objection to the general cease and desist order 1(c). We order modified our decree of December 29, 1945, in that case and order enforcement of the Board’s cease and desist order 1(c) and the posting of notices thereof.
In case No. 10,956, in which our decree refused enforcement of the general cease and desist order in paragraph 1(c) of the Board’s order, there was no more than a general exception to all the recommendations of the trial examiner. This is not sufficient to satisfy the requirement of Section 10(e) of the National Labor Relations Act, 29 U.S.C.A. § 160(e), that objection must be made to the Board if to be considered by this court. Marshall Field & Co. v. National Labor Relations Board, 318 U.S. 253, 256, 63 S.Ct. 585, 87 L.Ed. 744. In case No. 10,956 we order modified our decree of December 29, 1945, to include the enforcement of the Board’s cease and desist order 1(c) and its order for posting notices relative to the cease and desist order.